DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/2020 was filed after the mailing date of the application on 11/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites the legal phraseology “the present embodiment”.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al (US 20130014536).
Regarding claims 1 and 20, Son teaches an ice maker (300) comprising: an upper assembly (Fig. 3) comprising: an upper tray (110), the upper tray defining a plurality of upper chambers (113) that are recessed upward to form an upper portion of an ice chamber (150, Fig. 3), wherein the ice chamber is configured to be filled with water to make ice therein (170, paragraph 0082), an upper supporter (111, 364, Figs. 3, 16-17) that is in contact with a first surface (Fig. 17 illustrates 364 in contact with 110) of the upper tray to support the first surface, and an upper case (111 surface-contact, paragraph 0061) that is in contact with a second surface (side, Figs. 3, 5) of the upper tray and is coupled to the upper supporter (Figs. 16-17); a lower 
Regarding claim 2, Son teaches a connector (130, 361) that links the upper ejector to the lower assembly; and a driver (140) that is configured to rotate the lower assembly.
Regarding claim 3, Son teaches the connector includes: a first link (130) configured to be rotated by the driver and to, based on being rotated by the driver, rotate the lower supporter (Fig. 17); and a second link (361) that links the lower supporter to the upper ejector and is configured, based on rotation of the lower supporter, to move the upper ejector up and down (Fig. 17).
Regarding claim 4, Son teaches an elastic member (131) that connects the first link to the lower supporter and is configured to apply a tensile force between the 
Regarding claim 5, Son teaches the upper ejector includes: an ejector body (362a, paragraph 0111) that extends in a horizontal direction; and a plurality of upper ejecting pins (362) that extend downward in a vertical direction from the lower side of the ejector body (paragraph 0111).
Regarding claim 6, Son teaches the upper ejector includes a separation prevention protrusion (annotated Fig. 16 below) at each horizontal end of the ejector body (understood would be on both sides of 100, Fig. 3), the separation prevention protrusion including portions that extend radially outward from a horizontal axis of the ejector body (through the hole of annotated Fig. 16), and wherein an upper end portion of the second link defines a separation prevention hole (361, annotated Fig. 16) through which the separation prevention protrusion is configured to pass through.

    PNG
    media_image1.png
    502
    532
    media_image1.png
    Greyscale

Regarding claim 7, Son teaches the separation prevention hole includes: a circular central portion (interior of separation prevention hole, annotated Fig. 16); and groove portions (interior circle within 362a) that extend radially outward from the circular central portion, each of the groove portions corresponding to radially extending portions of the separation prevention protrusion (understood would be on both sides of 100, Fig. 3).
Regarding claim 8, Son teaches the first link includes a shaft connection portion (122), and wherein the lower supporter is configured to rotate about a hinge body (122a) that is provided at each side of the lower supporter (Fig. 3), each hinge body defining a second hinge 
Regarding claim 9, Son teaches the second hinge hole includes additional space (Figs. 3-5, paragraph 0067) along a rotational direction of the shaft connection portion in a state in which the shaft connection portion is rotationally coupled within the second hinge hole (Figs. 3-5).
Regarding claim 10, Son teaches the shaft connection portion includes a first circular central portion (Fig. 4) and a first engaging portion (Fig. 4) that protrudes radially away from the first central portion, and wherein the second hinge hole includes a second circular central portion (Fig. 4) and a second engaging portion (Fig. 4) that extends radially away from the second central portion.
Regarding claim 11, Son teaches wherein the second engaging portion is wider than of the first engaging portion (Figs. 4 and 16).
Regarding claim 12, Son teaches the driver is configured to rotate the lower assembly toward the upper assembly such that the upper side of the lower assembly contacts the lower side of the upper assembly (Figs. 16-17), a position of the lower assembly becoming fixed based on making contact with the upper assembly (Fig. 16), and wherein the driver is further configured, in a state in which the position of the lower assembly is fixed, to be further operated to additionally rotate the first link independently of the 
Regarding claim 13, Son teaches the first link includes a pair of first links (130, understood there would be two since 131 is connected to 130, Fig. 3, paragraph 0066) that face each other and are provided at both sides of the lower supporter, respective inner surfaces of the first links that face each other defining a polygonal groove (shape of 132, Fig. 5), and wherein the pair of first links are connected to each other by a connection shaft (141) having a polygonal cross-section (Fig. 5), each end of the connection shaft being inserted into the corresponding polygonal groove (Fig. 3).
Regarding claim 14, Son teaches a surface of the shaft connection portion facing the driver includes a shaft coupling portion (unnumbered coupling on 140, Fig. 3) that protrudes toward the driver and is coupled to a rotating shaft of the driver (Figs. 3-5).
Regarding claim 15, Son teaches the first link defines a coupling hole (131 is connected to 130, Fig. 4, paragraph 0066) to which the elastic member is coupled at one end portion.
Regarding claim 16, Son teaches the upper supporter includes a plurality of unit guides (364a) configured to guide a vertical movement of the upper ejector.
Regarding claim 17, Son teaches each unit guide defines a guide slot (unnumbered slot, Figs. 16-17) through 
Regarding claim 19, Son teaches the upper tray and the lower tray is made of a silicone material (deformable flexible material, paragraphs 0014, 0054, elastic material, paragraph 0062).
Regarding claim 21, Son teaches a refrigerator (1) comprising the ice maker according to claim 1 (claim 1), the refrigerator further comprising: a cabinet (2) having a freezing chamber (4); and a housing (100) provided in the freezing chamber, wherein the ice maker is provided in the housing (Fig. 2). 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, the subject matter which is considered to distinguish from the closest prior art of record, Son et al (US 20130014536). The prior art of record teaches rotating an ice maker with an upper and lower tray in contrast to the claimed features of  the upper supporter further includes a supporter plate having an opening through which the upper tray passes, wherein the plurality of unit guides extend upward from the supporter plate, and wherein the upper case is provided with a plurality of through-openings through which the plurality of unit guides pass.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al (US 20130081412) teaches an upper ejecting pin assembly 19 connected to links 22 with radically extending portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763